          Case 1:20-cv-06345-BCM Document 86 Filed 07/26/21 Page 1 of 3




                                                                                                  DONNA REUTER
                                                                                                          Attorney
                                                                                                    (612) 492-6643
                                                                                                FAX (612) 677-3769
                                                                                        reuter.donna@dorsey.com

                                                             7/26/21

July 23, 2021
                                                  Application GRANTED for substantially the reasons set
                                                  forth in Torrent's letter. (Dkt. No. 85.) The Clerk of
VIA ECF
                                                  Court is respectfully directed to close Dkt. Nos. 83 and
The Honorable Barbara Moses                       85.
United States Magistrate Judge
United States District Court                      _____________________
Southern District of New York                     Barbara Moses
500 Pearl Street                                  United States Magistrate Judge
New York, NY 10007                                July 26, 2021
        Re:     Echo Bay Pharmaceuticals, LLC, v. Torrent Pharma, Inc.;
                Case No. 1:20-CV-06345-BCM

Dear Judge Moses,

       We represent Defendant Torrent Pharma Inc. (“Torrent”) in the above-referenced matter.
Pursuant to the Court’s Individual Rule 3, Torrent submits this letter requesting the Court’s
permission to seal certain materials that contain proprietary and commercially sensitive
information in connection with Plaintiff Echo Bay Pharmaceuticals, LLC’s (“Echo Bay’s”)
Memorandum of Law in Support of its Motion for Leave to Amend the Complaint. Dkt. No. 82.

         Both Exhibits M and N to the Second Amended Complaint are sought to be filed under
seal. These documents include confidential information and communications related to the
development of certain pharmaceutical products, including fluocinonide. In support of this letter
motion to seal proprietary and commercially sensitive information, Torrent refers herein to the
accompanying Declaration of Thomas Wiatrowski, Vice President of Business Development and
Portfolio Management at Torrent, dated July 23, 2021 (the “Wiatrowski Declaration.”). The
documents and testimony that are the subject of this letter motion are attached as exhibits to
Plaintiff’s Letter Motion to Seal, Dkt. No. 84.

I.    The Court Should Seal Torrent’s Proprietary and Commercially Sensitive
Information

        “Confidential ‘business information that might harm a litigant’s competitive standing’ may
warrant protection from disclosure.” Coventry Capital US LLC v. EEA Life Settlements, Inc., No.
17-cv-7417, 2017 U.S. Dist. LEXIS 182474, at *5-6 (S.D.N.Y. Nov. 2, 2017) (citing Nixon v.
Warner Comms., Inc., 435 U.S. 589, 598 (1978)). Likewise, the sealing of documents that would
reveal trade secrets is appropriate. See Bernstein v. Bernstein Litowitz Berger & Grossman
LLP, 814 F.3d 132, 143 (2d Cir. 2016). In particular, proprietary materials concerning marketing
and advertising strategies and business development have been deemed appropriate for
sealing by courts in this District. See Tropical Sails Corp. v. Yext, Inc., No. 14-cv-7582,



 50 South Sixth Street | Suite 1500 | Minneapolis, MN | 55402‐1498 | T 612.340.2600 | F 612.340.2868 | dorsey.com
         Case 1:20-cv-06345-BCM Document 86 Filed 07/26/21 Page 2 of 3




The Honorable Barbara Moses
July 23, 2021
Page 2


2016 LEXIS 49029, at *9 (S.D.N.Y. Apr. 12, 2016) (holding that marketing and business
development documents used to support a motion for summary judgment merited sealing);
Louis Vuitton Malletier S.A. v. Sunny Merch. Corp., 97 F. Supp. 3d 485, 511 (S.D.N.Y. 2015)
(permitting redaction of documents disclosing advertising expenditures and plans,
merchandising strategies, policies, and sales); GoSMiLE, Inc. v. Dr. Jonathan Levine, D.M.D.
P.C., 769 F. Supp. 2d 630, 631 (S.D.N.Y. 2011); Cumberland Packing Corp. v. Monsanto Co.,
184 F.R.D. 504, 506 (E.D.N.Y. 1999) (“Documents falling into categories commonly sealed are
those containing trade secrets, confidential research and development information, marketing
plans, revenue information, pricing information, and the like.”).

         With this standard in mind, Torrent seeks to seal only the two newly submitted exhibits
(of the fourteen total exhibits) filed in connection with Echo Bay’s Amended Complaint. Dkt.
Nos. 38, 84. See Lugosch v. Pyramid Co., 435 F.3d 110, 124 (2d Cir. 2006) (reasoning that
sealing of documents should be “narrowly tailored to achieve that aim”).

II.    The Exhibits Contain Proprietary and Commercially Sensitive Information

        Exhibit M is an ANDA Withdrawal Request Form for fluocinonide created by Torrent for
internal use. This internal-only document signals Torrent’s business strategy and internal
discussions regarding the economic opportunities for fluocinonide in the market as well as
certain details regarding Torrent’s physical facilities and strategic judgments about potential
capital expenditures. This information, if made public, would impact Torrent’s competitive
position within the industry.

        Exhibit N represents a compilation of email correspondence between various Torrent
employees. These communications include internal Torrent communications related to product
development and commercialization of various products at issue and communications between
Torrent and Echo Bay related to drug development. These communications include confidential
information related to Torrent’s strategy related to fluocinonide development and also contain
details regarding Torrent’s physical facilities and strategic judgments about potential capital
expenditures. The communications contain proprietary information that, if made public, would
have significant effect on Torrent’s competitive position within the industry.

        Torrent maintains this information as confidential in the ordinary course and its
disclosure would negatively impact the organization’s competitive position. See Playtex Prods.,
LLC v. Munchkin, Inc., No. 14-cv-1308 (RJS), 2016 U.S. Dist. LEXIS 42261, at *40–41
(S.D.N.Y. Mar. 29, 2016) (granting redaction request for qualitative market research and other
documents because “Plaintiffs would be competitively harmed if they were revealed.”). Here,
Torrent is seeking to seal documents consisting of sensitive business, strategic, and marketing
information. This information includes proprietary drug development information, discussions of
product development, strategic planning, and facility planning. Information including strategic
recommendations and frank opinions related to certain aspects of Torrent’s business could be
used by competitors to Torrent’s detriment. These documents therefore warrant sealing due to
their sensitive nature. See Louis Vuitton Malletier, 97 F. Supp. 3d at 511. The potential harm to
Torrent from public disclosure of these documents outweighs the presumption of public access
         Case 1:20-cv-06345-BCM Document 86 Filed 07/26/21 Page 3 of 3




The Honorable Barbara Moses
July 23, 2021
Page 3


to them. See, e.g., id. at 510–11; Encyclopedia Brown Prods., Ltd. v. Home Box Office, Inc., 26
F. Supp. 2d 606, 614 (S.D.N.Y. 1998) (sealing “[c]onfidential business information dating back
even a decade or more” because they “provide valuable insights into a company’s current
business practices that a competitor would seek to exploit.”).

        Finally, pursuant to the Court’s Individual Rule 3(f), “a party [may] seek[] leave to file
sealed or redacted materials on the ground that an opposing party or third party has requested
it.” Echo Bay has requested that the documents be sealed. Pursuant to the same Rule, Torrent
confirms that the parties have met and conferred in advance of this motion and Echo Bay does
not object to the sealing of Exhibits M and N.

       We thank Your Honor for the Court’s time and consideration of this matter.

                                                    Respectfully submitted,

                                                    DORSEY & WHITNEY, LLP

                                                      s/ Donna Reuter
                                                    RJ Zayed
                                                    Ben D. Kappelman
                                                    Wendy Feng
                                                    Donna Reuter
                                                    zayed.rj@dorsey.com
                                                    kappelman.ben@dorsey.com
                                                    feng.wendy@dorsey.com
                                                    reuter.donna@dorsey.com
                                                    50 South Sixth Street, Suite 1500
                                                    Minneapolis, Minnesota 55402
                                                    (612) 340-2600

                                                    Attorneys for Defendant Torrent Pharma
                                                    Inc.
